NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made of Applicant’s claim for priority to provisional application no. 62/808,331 filed 21 February 2019.

Response to Amendment
	The specification objections have been obviated in view of Applicant’s amendments filed 28 June 2022.
	The rejections of claims 1, 3-4, 10, 12-13, and 15 under 35 U.S.C. 112(b) have been obviated in view of Applicant's amendments filed 28 June 2022 and have been withdrawn.
	Claims 2, 5-9, 11, and 14 have been canceled.
	Claims 1, 3-4, 10, 12-13, and 15, as amended, are allowed. See below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
CLAIMS:
Claim 1, line 7, “wherein first material property” is amended to read --wherein the first material property--
Claim 1, line 24, “the second vertical beam and a third horizontal beam” is amended to read --the second vertical beam, and a third horizontal beam--
Claim 4, line 3, “first in use position” is amended to read --first position--
Claim 12, line 1, “the material property” is amended to read --the second material property--
Claim 13, lines 1-2, “the material property” is amended to read --the first material property--

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose all of the structural and functional limitations of the claimed invention , further in view of the third vertical beam, fourth vertical beam, and third horizontal beam.

The closest prior art of record includes Atkinson (US 2015/0191918), Knapp (US 7,488,277), and Ho (US 2006/0122044).
Regarding independent claim 1, Atkinson teaches a workout station (weight lifting station 20), comprising: a horizontal platform (floor (30) having a length and a width wherein the horizontal platform has three sections comprising a first portion (drop zone 34), a second portion (center portion 32) and a third portion (drop zone 34), wherein the first portion and the third portion are positioned on opposite sides of the second portion (Fig. 1) and further wherein the first portion and the third portion have a first material property and the second portion has a second material property different than the first material property wherein first material property and the second material property are selected from frictional engagement, surface texture and rigidity (Para. [0030]: “Resilient floor material 54 may comprise a synthetic rubber such as styrene-butadiene rubber (SBR) to provide the toughness, resiliency and thickness needed for this application … In yet other embodiments, natural resilient materials such as wood may be used as resilient floor material for center portion 32.” Para. [0033]: “drop zone 34 and drop zone 44 include two layers of resilient floor material 54 adhered together.” The first and third portions are made of a rubber material and the second portion is made of a wood. Wood and rubber have different material properties, including frictional engagement, surface texture, and rigidity.); a support structure (rack 22) extending vertically in a plane from the horizontal platform at a first end of the horizontal platform wherein the support structure has a first vertical beam at a first side of the horizontal platform and a second vertical beam at a second side of the horizontal platform (See Fig. 1), a first horizontal beam engaging an upper end of the first vertical beam at a first vertical beam upper end and engaging an upper end of the second vertical beam at a second vertical beam upper end (See Fig. 1).
Atkinson does not teach a second horizontal beam secured along a length of the first vertical beam on a first end and the second vertical beam on a second end; one or more protruding bars extending planarly from an upper side surface of at least one of the first vertical beam and the second vertical beam; and a user support rotationally engaging the second horizontal beam.
However, in a similar field of endeavor, Knapp teaches a workout station having a support structure comprising a first vertical beam (20a), a second vertical beam (20b), and a first horizontal beam (22) further comprising a second horizontal beam (lateral member 24) secured along a length of the first vertical beam on a first end and the second vertical beam on a second end (Fig. 2); one or more protruding bars extending planarly from an upper side surface of at least one of the first vertical beam and the second vertical beam (Fig. 2 shows two protruding bars forming the top of the safety cage 12); and a user support (bench 40) rotationally engaging the second horizontal beam (Figs. 1, 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the workout station of Atkinson by including the second horizontal beam and rotational engagement of the user support of Knapp. One of ordinary skill in the art would have been motivated to make this modification in order to provide a user support that “can be pivoted upward and secured within the space between the uprights 20a, 20b … for performing exercises with the safety cage 12 that do not require a bench or for storage,” as described by Knapp (Col. 8, lines 7-16).
Atkinson in view of Knapp still does not teach a third vertical beam and a fourth vertical beam extending from the second horizontal beam towards the horizontal platform wherein the third vertical beam and the fourth vertical beam are positioned within the same plane as the first vertical beam and the second vertical beam and a third horizontal beam connecting the third vertical beam and the fourth vertical beam at an end opposite a third vertical beam first end connected to the second horizontal beam and the fourth vertical beam first end connected to the second horizontal beam, wherein the third horizontal beam is positioned above the horizontal platform and below the second horizontal beam.
Ho teaches a third vertical beam and a fourth vertical beam extending from the second horizontal beam towards the horizontal platform wherein the third vertical beam and the fourth vertical beam are positioned within the same plane as the first vertical beam and the second vertical beam and a third horizontal beam connecting the third vertical beam and the fourth vertical beam at an end opposite a third vertical beam first end connected to the second horizontal beam and the fourth vertical beam first end connected to the second horizontal beam, wherein the third horizontal beam is positioned above the horizontal platform and below the second horizontal beam (See Fig. 1. Ho teaches a swivel handlebar 3 having a third vertical beam and a fourth vertical beam with a third vertical beam attached to an end of each opposite an attachment to a second horizontal beam.).
However, it would not have been obvious to modify the device of Atkinson in view of Knapp with the swivel handlebar of Ho.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297. The examiner can normally be reached Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784